UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7649


CORNELIUS LEON LIGHTFOOT,

                Plaintiff - Appellant,

          v.

SUMNER, Deputy; HOBBS, Deputy,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00723-JCC-JFA)


Submitted:   January 10, 2013             Decided:   January 18, 2013


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornelius Leon Lightfoot, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cornelius Leon Lightfoot seeks to appeal the district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

without prejudice.         This court may exercise jurisdiction only

over    final    orders,      28     U.S.C.     § 1291   (2006),     and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541,   545-46    (1949).         The   order   Lightfoot     seeks   to

appeal is neither a final order nor an appealable interlocutory

or collateral order.           Accordingly, we dismiss the appeal for

lack of jurisdiction.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this    court     and    argument     would   not    aid    the

decisional process.

                                                                           DISMISSED




                                          2